DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-25 are pending and are currently under consideration to the extent they read upon Applicant’s elected species.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Binetti et al (US 2013/00129013)(IDS Reference).
	Binetti teaches a hydrogel composition comprising polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene glycol, water, and barium sulfate (see entire document, for instance, claims 1, 6, 16, and 18, as well as Tables 11, 13, and 14). The polyvinyl alcohol is exemplified as having a molecular weight of 145kDa (see entire document, for instance, Tables 11, 13, and 14).  The polyvinyl pyrrolidone is exemplified as have a molecular weight of 58,000 Da (see entire document, for instance, Tables 11, 13, and 14).  The polyethylene glycol is taught as being utilized with a molecular weight ranging from 100-10,000 Da, and preferably 526-2,000 Da, and exemplifying the use of 4,600 Da and 10,000 Da (see entire document, for instance, [0033] and Tables 11, 13, and 14).  The hydrogel is taught as being able to be utilized in a syringe (see entire document, for instance, [0012], [0044]).  The polyvinyl alcohol is taught as being present in an amount of 14-21%, and is exemplified in an amount of about 14% (see entire document, for instance, claim 2 and Tables 11, 13, and 14).  The polyvinyl pyrrolidone is taught as being present in an amount of 0.05-0.30% and preferably 0.14-0.22%, and is exemplified in an amount of 0.14% (see entire document, for instance, [0023], claim 7, and Tables 11, 13, and 14).  The polyethylene glycol is taught as being present in an amount of 12-18%, and is exemplified in an amount of about 13% (see entire document, for instance, claim 16 and Tables 11, 13, and 14).  Binetti teaches that the imaging agent, which is preferably barium sulfate, is present in a range of 2-25%, and preferably 11% (see entire document, for instance, [0034]). 
	Binetti, while teaching all of the instantly claimed components and ranges that overlap the instantly claimed ranges, does not directly anticipate all of the claims amounts and ranges of the instantly claims.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to follow the teachings of Binetti, which would lead one of ordinary skill in the art to arrive at the instantly claimed invention.  It is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Additionally, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
With regard to the molecular weight of the polyethylene glycol and polyvinyl pyrrolidone in the more narrowly limited claims, Binetti teaches a range for the polyethylene glycol of 526-2,000 Da (see entire document, for instance, [0033]).  It is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Further, while the prior art exemplifies the use of 58,000 Da for the polyvinyl pyrrolidone, whereas the instant claims, in the more narrow limitations, are directed to about 35,000 to about 45,000 Da for said components, it is noted that MPEP 2144.05 states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”	
With regard to the size of the needle, it is noted that Binetti teaches that the hydrogel may be injected using a syringe with a needle size of about 14 to about 22 (see entire document, for instance, [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a 17 gauge needle since a 17 gauge needle falls directly within the range taught by Binetti as being useful for the composition.  Further, it is noted that MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
With regard to the particular mechanical modulus, Binetti teaches that the elastic modulus of the formulation falls between 50 KPa and 1,500 KPa (see entire document, for instance, [0051]).  It would have been obvious to one of ordinary skill in the art to utilize a composition with a modulus of 0.1 to 1.0 MPa (100-1,000 KPa) since this range directly overlaps with the range taught as being useful by Binetti.  Again, Applicant’s attention is drawn to MPEP 2144.05 which states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
	With regard to the limitations following the term “wherein”, it is noted that MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (A) “adapted to” or “adapted for” clauses; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) “wherein” clauses; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) “whereby” clauses. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. > See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). < In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611